Case 19-00138-JMM         Doc 164    Filed 09/21/20 Entered 09/21/20 16:05:08              Desc Main
                                    Document     Page 1 of 3



 BART M. DAVIS, ID STATE BAR NO. 2696
 UNITED STATES ATTORNEY
 WILLIAM M. HUMPHRIES, WA STATE BAR NO. 44452
 ASSISTANT UNITED STATES ATTORNEY
 DISTRICT OF IDAHO
 1290 W. MYRTLE ST. SUITE 500
 BOISE, ID 83702-7788
 TELEPHONE: (208) 334-1211
 FACSIMILE: (208) 334-9375
 EMAIL: Bill.Humphries@usdoj.gov

 Attorneys for the United States of America on behalf of the Internal Revenue Service

                            UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF IDAHO

 In Re:
                                                        Case No. 19-00138-JMM
 GORDON JONES AND VICKI L. JONES,
                                                        Chapter 11
                        Debtors.
                                                        LIMITED OBJECTION TO
                                                        AMENDED PLAN FILED ON
                                                        SEPTEMBER 15, 2020

          COMES NOW the United States of America on behalf of its agency the Internal Revenue

 Service (“IRS”), which is part of the U.S. Department of Treasury, by and through Bart M.

 Davis, the U.S. Attorney for the District of Idaho, and the undersigned Assistant United States

 Attorney, and files this limited objection to Gordon and Vicki Jones’ (“Debtors”) Debtors’

 Amended Plan of Reorganization [as modified September 15, 2020] filed at ECF No. 161

 (“Plan”).

          The IRS objects because the Plan should include clarifying language regarding the

 possibility of the IRS performing audits of Debtors’ tax returns and then being assessed tax and

 other amounts resulting from such audits. Audits may or may not occur. It is unknown at this

 time. But, based on prior chapter 11 plans and objections (e.g., ECF No. 139) in this case, the

 Court is aware that Debtors did not file prepetition tax returns related to many years until


 LIMITED OBJECTION TO AMENDED PLAN FILED ON SEPTEMBER 15, 2020 - 1
Case 19-00138-JMM        Doc 164     Filed 09/21/20 Entered 09/21/20 16:05:08              Desc Main
                                    Document     Page 2 of 3



 recently. The IRS has amended its proof of claim based on those recently filed returns. See

 Proof of Claim 6 (filed Sep. 14, 2020). Notwithstanding, the IRS has not fully processed the

 returns and audits might occur.

        Recognizing that possibility, the IRS believes it is appropriate, and thus requests, to

 include in the Plan or a confirmation order the following language:

        The following applies notwithstanding any other provision in the Plan or the
        Bankruptcy Code:

                Debtors acknowledge that they recently filed tax returns for multiple
                prepetition years. The IRS amended its claim to reflect the amounts in
                those recently filed tax returns. Notwithstanding, the IRS may assess
                taxes, penalties, and/or interest for prepetition tax years, which could
                occur if an audit ensues and the audit results in a conclusion that taxes and
                other amounts are due. If that occurs, such taxes, penalties, and/or interest
                shall be paid in full (with applicable interest) no later than: (1) 450 days
                after the Effective Date, if such taxes, penalties, and/or interest amounts
                are assessed before that time, or (2) five years from the date the petition
                was filed if such taxes, penalties, and/or interest amounts are assessed
                after the 450-day period just mentioned.

        For the reasons articulated above, the IRS files this limited objection to confirmation of

 the Plan.

        DATED this 21st day of September, 2020.

                                                  BART M. DAVIS
                                                  UNITED STATES ATTORNEY
                                                  By


                                                  /s/ _____________________________________
                                                  WILLIAM M. HUMPHRIES
                                                  ASSISTANT UNITED STATES ATTORNEY




 LIMITED OBJECTION TO AMENDED PLAN FILED ON SEPTEMBER 15, 2020 - 2
Case 19-00138-JMM         Doc 164    Filed 09/21/20 Entered 09/21/20 16:05:08          Desc Main
                                    Document     Page 3 of 3



                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on September 21, 2020, the foregoing LIMITED
 OBJECTION TO AMENDED PLAN FILED ON SEPTEMBER 15, 2020 was electronically
 filed with the Clerk of the Court using the CM/ECF system which sent a Notice of Electronic
 Filing to the following person(s):

 Brett R. Cahoon
 David W. Newman
 ustp.region18.bs.ecf@usdoj.gov

 Jesse A.P. Baker
 Lesley Bohleber
 ecfidb@aldridgepite.com

 Matthew T. Christensen
 mtc@angstman.com

 Patrick J. Geile
 pgeile@foleyfreeman.com

 Amber K. Kauffman
 amber.kauffman@tax.idaho.gov

 David T Krueck
 dtk@elamburke.com

 Kelly Greene McConnell
 litigation@givenspursley.com

 Derrick J O'Neill
 doneill@idalaw.com

 Jon M Steele
 JSteele@runftsteele.com

        And, I hereby certify that the following listed non-registered CM/ECF participants were
 served by:

 Gordon Jones
 Vicki L. Jones
 8840 W. River Beach Ln.
 Garden City, ID 83714
                                                          /s/ _____________________________
                                                          William M. Humphries
                                                          Assistant United States Attorney



 LIMITED OBJECTION TO AMENDED PLAN FILED ON SEPTEMBER 15, 2020 - 3
